AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                    BEAU MATHEWS-AMOS                                       )                3:18-CR-83-MMD-WGC
                                                                                Case Number: 3:18-CV-83-MMD-WGC
                                                                            )   USM Number: 55460-048
Date of Original Judgment:             3/2/2020                             )   Lauren Gorman and Kate Berry
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       2 and 3 of the superseding indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                Nature of Offense                                                            Offense Ended                 Count
 18 USC §§922(g)(1) & 924(a)(2) Felon in Possession of Ammunition                                           8/28/2018                      2
  26 USC §§ 5841, 5861(d) and Possession of an unregistered firearm                                          8/28/2018                     3
  5871


       The defendant is sentenced as provided in pages 2 through                1         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) 1 of the superseding indictment G
G                                                 ✔ is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           3/2/2020
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                       MIRANDA M. DU, CHIEF U.S. DISTRICT JUDGE
                                                                                Name and Title of Judge
                                                                                                           3/4/2020
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                      Judgment — Page   2       of   7
 DEFENDANT: BEAU MATHEWS-AMOS
 CASE NUMBER: 3:18-CV-83-MMD-WGC

                                                             IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  14 MONTHS as to counts 2 and 3 of the superseding indictment, concurrently. The sentence is to be served concurrently
  with State of Nevada case numbers , CR 17-1146 and 16-1496.




      G The court makes the following recommendations to the Bureau of Prisons:
          that the Defendant be designated to serve his term of incarceration in the Nevada Department of Corrections until his
          state sentences expire, and then be designated to a BOP facility as close to Idaho Falls, ID as possible and that he be
          allowed to participate in any available program.*




      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
        G at                                 G a.m. G p.m. on                                                               .

          G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          G before 2 p.m. on                                              .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                         to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 09/19)   Amended Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                      Judgment—Page 3         of       7
DEFENDANT: BEAU MATHEWS-AMOS
CASE NUMBER: 3:18-CV-83-MMD-WGC
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
            G The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    G You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 09/19)   Amended Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page      4           of         7
DEFENDANT: BEAU MATHEWS-AMOS
CASE NUMBER: 3:18-CV-83-MMD-WGC

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 245C (Rev. 09/19)   Amended Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                              Judgment—Page   5      of        7
DEFENDANT: BEAU MATHEWS-AMOS
CASE NUMBER: 3:18-CV-83-MMD-WGC

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030
 (e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by a United
 States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
 violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
 conducted at a reasonable time and in a reasonable manner.

 2. You must participate in an outpatient/inpatient substance abuse treatment program and follow the rules and regulations
 of that program. The probation officer will supervise your participation in the program (provider, location, modality, duration,
 intensity, etc.). You must pay the costs of the program based on your ability to pay.

 3. You must participate in a mental health treatment program and follow the rules and regulations of that program. The
 probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
 location, modality, duration, intensity, etc.). You must pay the costs of the program, based on your ability to pay.
AO 245C (Rev. 09/19)   Amended Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page   6        of         7
 DEFENDANT: BEAU MATHEWS-AMOS
 CASE NUMBER: 3:18-CV-83-MMD-WGC
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment            5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW             -97$$VVHVVPHQW
 TOTALS           $ 200.00                  $                      $                      $                           $


 G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***              Restitution Ordered         Priority or Percentage




 TOTALS                               $                         0.00            $                   0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine    G restitution.
       G the interest requirement for the           G fine      G restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19)   Amended Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page 7           of      7
 DEFENDANT: BEAU MATHEWS-AMOS
 CASE NUMBER: 3:18-CV-83-MMD-WGC

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ✔ Lump sum payment of $ 200.00
      G                                                         due immediately, balance due

            G     not later than                                    , or
            G     in accordance with     G C,       G D,        G E, or        G F below; or
 B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
 C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    G Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 G Joint and Several
      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
      (including defendant number)                           Total Amount                       Amount                          if appropriate




 G The defendant shall pay the cost of prosecution.
 G The defendant shall pay the following court cost(s):
 ✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
 G
      the items listed in the final order of forfeiture (attached.)


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-083-MMD-WGC

 9                 Plaintiff,                       Final Order of Forfeiture

10          v.

11 BEAU MATHEWS-AMOS,

12                 Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1)

15 with 28 U.S.C. § 2461(c); and 26 U.S.C. § 5872 with 28 U.S.C. § 2461(c), based upon the

16 jury verdict finding Beau Mathews-Amos guilty of the criminal offenses, forfeiting specific

17 property set forth in the Bill of Particulars and the Forfeiture Allegation of the Superseding

18 Indictment and shown by the United States to have the requisite nexus to the offenses to

19 which Beau Mathews-Amos was found guilty. Superseding Indictment, ECF No. 26; Bill of

20 Particulars, ECF No. 50; Minutes of Jury Trial, ECF No. 108; Jury Verdict, ECF No. 109;

21 Criminal Judgment, ECF No. 113; Preliminary Order of Forfeiture, ECF No. 117.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from October 18, 2019, through November 16, 2019, notifying all potential

28 ///
 1   third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

 2   No. 120.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States of America

10   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   924(d)(1) with 28 U.S.C. § 2461(c); 26 U.S.C. § 5872 with 28 U.S.C. § 2461(c); and 21

12   U.S.C. § 853(n)(7) and shall be disposed of according to law:

13              1. Volunteer Arms Company, 12-gauge weapon made from a shotgun,

14                  SN:13496;

15              2. 1 round of ammunition: a Remington 12-gauge shotgun shell; and

16              3. any and all ammunition

17   (all of which constitutes property).

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

19   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

20   deposit, as well as any income derived as a result of the government’s management of any

21   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

22   disposed of according to law.

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                 February 19
            DATED _____________________, 2020.

 4

 5

 6                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
         Case 3:18-cr-00083-MMD-WGC Document 124 Filed 02/18/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 18, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
